DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, but claiming priority back to provisional application 60/905979 filed 03/09/2007 is being examined under the pre-AIA  first to invent provisions. 

Priority
The Examiner notes a general mention of a connection to a spine surgery intervention, as recited in Claim 12, finds initial support in parent application 12/075174, which has a filing date of 03/10/2008. As such, claims 1-12, 15-28 and 30 are given the priority date of 03/10/2008.
However, the Examiner notes Claims 13, 14 and 29 contain specific details regarding the timing of the adjunctive spine surgery intervention with respect to stimulation that were not present in application 12/075174 and instead are first found in application 16/264,632, which has a filing date of 01/31/2019. Therefore, Claims 113, 14 and 29 have an effective filing date of 01/31/2019 and will be treated under the first to file provisions of the AIA .

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-71 of U.S. Patent No. 8,428,728; Claims 1-20 of U.S. Patent No. 9,072,897; Claims 1-14 of U.S. Patent No. 9,186,501; Claims 1-70 of U.S. Patent No. 9,474,906; Claims 1-20 of U.S. Patent No. 9,950,159; Claims 1-20 of U.S. Patent No. 10,016,603; Claims 1-19 of U.S. Patent No. 10,449,355.; and Claims 1-15 of U.S. Patent 11,103,706.
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed inventions require a lead having electrodes thereon configured to be implanted in or adjacent tissue associated with one or more spine stabilizing muscles; a pulse generator configured to stimulate the tissue with the electrodes to thereby facilitate rehabilitation of the one or more spine stabilizing muscles.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
	
Claims 1, 8, 12, 15-19 and 22-25 are rejected under 35 USC 102(b) as being anticipated by Borgens et al. (WO 2007/047954).
Regarding Claim 1, Borgens discloses electrodes 102, 104 configured to be implanted in tissue in/next to/adjacent tissue associated with one or more spine stabilizing muscles associated with local segmental control of a lumbar spine. Borgens discloses applying stimulation to these electrodes to cause axon growth and thus causing rehabilitation of previously damaged portions of the spine and associated muscles connected to the regrown axons and thus improving the function of these damaged portions of the spine (Abstract; p. 1, lines 15-25; Fig. 1-4; p. 7, lines 9-11; p. 8, lines 3-9).
With respect to Claim 8, Borgens discloses the polarity can be reversed every 30 seconds. Thus a single bipolar pair of pulses would exists every minute which equates to a frequency of 1 Hz (p. 20, lines 9-10; Fig. 12).
In regards to Claim 12, the Examiner notes that since the electrodes are implanted, stimulation would be applied “adjunctive” to the surgical procedure for implanting the electrodes (p. 14, lines 10-14).
In regards to Claim 15, the Examiner notes a selection of parameters believed to cause the desired effect in a patient, as taught by Borgens can be considered to be “titrated for the patient” (p. 13, lines 8-16).
With regards to Claim 16, Borgens discloses setting stimulation timing, magnitude and/or duration (pp. 15-16; Fig. 10-12).
In regards to Claim 17, Borgens discloses an embodiment that has an implanted pulse generator (Fig. 4, see ref. 426).
Regarding Claims 18 and 22-25, Borgens discloses the implanted stimulator can be controlled via an external programmer 430 (Fig. 1, 4), wherein the external unit 430 actively modulates the energy delivered by the implanted electrodes (p. 13, lines 8-12.
In regards to Claim 19, Borgens discloses an embedment wherein a lead having an electrode 440 is coupled to the pulse generator 426 (Fig. 4).

Claim Rejections - 35 USC § 103 (AIA )

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Borgens et al. (WO 2007/047954). 
In regards to Claims 9-11, Borgens discloses the polarity can be reversed every 30 seconds. Thus a single bipolar pair of pulses would exists every minute which equates to a frequency of 1 Hz (p. 20, lines 9-10; Fig. 12). Furthermore, Borgens discloses chopping up each period of the same polarity into smaller portions with a Don and Doff value. Borgens does not disclose the exact periods of time the pulses are on in the disclosure but does indicate that chopping the signal into smaller pulses would have the benefit of preserving battery life as well as create a pulsatile electric field that can improve functional recovery (p. 19, line 13- p. 20, line 5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use pulse widths between 20-500 microseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Likewise, Borgens discloses applying a current with the pulses to nervous tissue of the spine but fails to disclose the exact current that is applied (see Fig. 9-12). ). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use pulse widths between 0.1 and 7 mA, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Borgens et al. (WO 2007/047954) in view of Bennett et al. (2013/0253605).
Regarding the combined features of Claim 1 in addition to 13 and 14 (the
combined features of which have a filing date of 01/31/2019 as noted in the priority
section above), Borgens discloses electrodes 102, 104 configured to be implanted in tissue in/next to/adjacent tissue associated with one or more spine stabilizing muscles associated with local segmental control of a lumbar spine. Borgens discloses applying stimulation to these electrodes to cause axon growth and thus causing rehabilitation of previously damaged portions of the spine and associated muscles connected to the regrown axons and thus improving the function of these damaged portions of the spine (Abstract; p. 1, lines 15-25; Fig. 1-4; p. 7, lines 9-11; p. 8, lines 3-9). Borgens does not explicitly disclose performing surgical procedure after stimulation. However, Bennelt discloses providing nerve stimulation lo spinal nerves (oar, [0036-0058p before a planned surgery for the purpose of reducing pain and enhancing recovery (par. [0106)).
Therefore it would have been obvious to one of ordinary skill in the art before the
effective filling date of the claimed invention to modify the device in the Borgens reference to include simulating before a planned surgery, as taught and suggested by Bennett, for the purpose of reducing pain and enhancing recovery. The Examiner notes that if a second surgery is performed to move, replace or otherwise change the location of the electrodes and thus create the need to apply stimulation to aid in recovery, this stimulation can be considered to be performed after the first spine surgery intervention as required in Claim 14. The system of Borgens and Bennett would be capable of the claimed function.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Borgens et al. (WO 2007/047954) in view of Rooney et al. (2007/0073357). 
Regarding Claims 20 and 21, Borgens discloses implanting electrodes in/near/adjacent to tissue proximate the spinal cord but is silent regarding anchoring mechanisms for the implanted electrodes. However, Rooney discloses anchoring a lead 216 using fixation element 222B angled distally relative the lead fixation element 222A angles proximally relative to the lead (Fig. 11) for the purpose of providing a less complicated and less time consuming method for securing the electrodes (par. [0162]). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device in the Borgens reference to include oppositely angles tines, as taught and suggested by Rooney, for the purpose of providing a less complicated and les time consuming method for securing the electrodes.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Borgens et al. (WO 2007/047954) in view of Cohen et al. (2002/0161415). Borgens discloses applying stimulation to patients with spinal cord injury to rehabilitate the patient but is silent regarding the incorporation of sensors for sensing muscle contraction. However, Cohen discloses the inclusion of muscle contraction sensors in stimulation systems for treating spinal cord injury for the purpose of tracking progress in rehabilitation (par. [0011, 0038, 0065, 0089]; Claim 38). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device in the Borgens reference to include muscle contraction sensors, as taught and suggested by Cohen, for the purpose of tracking progress of rehabilitation in patients with spinal cord injury.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/Primary Examiner, Art Unit 3792